EXHIBIT 10.2
 
[img001.jpg]
 
EMPLOYMENT AGREEMENT AMENDMENT
 
EMPLOYMENT AGREEMENT AMENDMENT (this "Amendment"), effective as of January 1,
2013 (the "Effective Date"), by and among Pharma-Bio Serv, Inc. with its
principal office at 6 Road 696, Dorado, Puerto Rico 00646 (the “Company”),
Pharma-Bio Serv PR, Inc., a wholly-owned subsidiary of the Company
("Pharma-PR"), and Nélida Plaza (“Executive”) (hereinafter “the Parties”).
 
W I T N E S S E T H:
 
WHEREAS, Pharma-PR and Executive have entered into that certain Employment
Agreement, dated December 31, 2009, as such Employment Agreement has been and
may be amended, restated or otherwise modified from time to time (the
"Employment Agreement").  Capitalized terms used but not defined herein shall
have the meaning ascribed to such terms in the Employment Agreement; and
 
WHEREAS, Pharma-PR and the Executive desire to modify the Employment Agreement
to add the Company as a party to the Employment Agreement, reflect Executive's
new position as Acting President and Chief Executive Officer of the Company,
modify the Executive's salary during the time she serves in such positions, and
modify the covenant not to solicit or compete.
 
NOW THEREFORE,  for good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, the parties hereto agree as follows:
 
1.  
Section 1 of the Employment Agreement is amended and restated in its entirety as
follows:



1.  Employment and Duties


a)  
Subject to the terms and conditions hereinafter set forth, the Company hereby
employs Executive as President of Puerto Rico Operations and Secretary of the
Company, as hereinafter defined, and as Acting President and Chief Executive
Officer of the Company, as hereinafter defined.  Executive's service as Acting
President and Chief Executive Officer shall be for a period of one year
commencing on the Effective Date (the "Initial CEO Term").  Sixty days prior to
the end of the Initial CEO Term, the Board of Directors of the Company and the
Executive may renew the Initial CEO Term for an additional one year term (the
"Additional CEO Term").

b)  
As President of Puerto Rico Operations and Secretary of the Company, Executive
shall have the duties and responsibilities as shall be determined by the
Board.  Executive shall report to the Company’s Chief Executive Officer, unless
Executive is serving in the position of Chief Executive Officer, then Executive
shall report to the Board.  Executive shall also perform such other duties and
responsibilities as may be determined by such officer or the Board, as long as
such duties and responsibilities are consistent with the Bylaws of the Company
and applicable law.

c)  
As Acting President and Chief Executive Officer of the Company, Executive shall
have the duties and responsibilities associated with the president and chief
executive officer of a public corporation.  Executive shall report to the
Board.  Executive shall also perform such other duties and responsibilities as
may be determined by the Board, as long as such duties and responsibilities are
consistent with the Bylaws of the Company and applicable law.



2.  
Executive's salary pursuant to paragraph 3(a) of the Employment Agreement is
hereby modified and amended so as to increase Executive's annual salary, during
the Initial CEO Term, and the Additional CEO Term, if applicable, to
$225,000.  Salary shall be paid in such installments as the Company regularly
pays its executive officers, but not less frequently than
semi-monthly.  Executive's salary will be revised annually based upon
performance evaluations following the Company's performance review process and
subject to the financial status of the Company.



3.  
The introductory language of Section 7(a) of the Employment Agreement is amended
and restated in its entirety as follows:

 
a)  
During the period from the date of this Agreement until one (1) year following
the date on which Executive's employment is terminated, Executive will not,
directly or indirectly:



 
4.  
Except as expressly amended by the terms of this Amendment and all prior
amendments to the Employment Agreement, the terms of the Employment Agreement
shall remain in effect and are unchanged by this Amendment.

 
IN WITNESS WHEREOF, the parties have executed this Amendment in Dorado, Puerto
Rico, this 7th  day of January 2013.
 

PHARMA-BIO SERV, INC.       EXECUTIVE:                     By:
 /s/ Pedro Lasanta  
    By:
/s/ Nélida Plaza 
     
Name: Pedro Lasanta
     
Name: Nélida Plaza 
     
Title: Chief Financial Officer and Vice-President – Finance and Administration
     
Title: Acting President and Chief Executive Officer, President of Puerto Rico
Operations and Secretary

 

PHARMA-BIO SERV PR, INC.                     By:
/s/ Pedro Lasanta
         
Name: Pedro Lasanta
   
 
   
Title: Chief Financial Officer and Vice-President – Finance and Administration
   
 
 